Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James C. Austin appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Austin’s informal brief does not challenge the basis for the district court’s disposition, Austin has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the district court’s order is final and appealable. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir.2015).